     Case 3:08-cr-01332-JAH Document 552 Filed 02/23/21 PageID.9343 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     RAUL VILLARREAL,                            Case No. 08-cr-01332-JAH-1
11                                                        19-cv-02304-JAH
12          Petitioner,
                                                 ORDER ALLOWING GOVERNMENT
13          v.                                   TO FILE RESPONSE IN OPPOSITION
                                                 TO PETITIONERS’ MOTIONS UNDER
14   UNITED STATES OF AMERICA,                   28 U.S.C. § 2255 IN EXCESS OF 25
                                                 PAGES
15          Respondent.
16
     FIDEL VILLARREAL,                           Case No. 08-cr-01332-JAH-2
17                                                        19-cv-02306-JAH
18          Petitioner,

19          v.

20   UNITED STATES OF AMERICA,
21          Respondent.
22         Pending before the Court are Defendant Raul Villareal’s and Defendant Fidel
23 Villareal’s (collectively “Defendants”) Motion to Vacate pursuant to 28 U.S.C. § 2255. See
24 ECF 505, 506 respectively. Plaintiff the United States of America (the “Government”) has
25 responded to both motions (ECF 547, 546). Both of the Government’s responses total 59
26 pages with exhibits, so Plaintiff has also filed a Motion for Leave to File an Oversized Brief
27 (ECF 548).
28 ///
     Case 3:08-cr-01332-JAH Document 552 Filed 02/23/21 PageID.9344 Page 2 of 2




 1        Upon application of the United States of America, and good cause appearing, IT IS
 2 HEREBY ORDERED that the Government’s Motion to File an Oversized Brief is
 3 GRANTED. The Government shall file its Response in Opposition to Petitioners’ Motions
 4 Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal
 5 Custody, for the above-entitled cases even though the pleading exceeds 25 pages.
 6
 7 Dated: February 23, 2021
 8
 9                                       JOHN A. HOUSTON
                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
